OPINION — AG — ** PERMIT — PROCEDURE — AUTOPSY ** THE " PERMIT " SET OUT, (SEE OPINION) WOULD NOT BE SUFFICIENT TO AUTHORIZE THE PERFORMING OF AN AUTOPSY IF SIGNED BY THE HUSBAND OR NEXT OF KIN (RELATIVES) OF THE DECEASED PERSON IN THAT IT DOES NOT STATE THE PURPOSE OF PERFORMING THE AUTOPSY IS TO ASCERTAIN THE CAUSE OF DEATH; AND IS THE FURTHER OPINION OF THE AG THAT SUCH PERMIT WOULD NOT AUTHORIZE THE PERFORMING OF AN AUTOPSY WHEN SIGNED BY THE HUSBAND (OR WIFE) OR NEXT OF KIN (OR RELATIVES) CHARGED BY LAW WITH THE DUTY OF BURIAL OF A DECEASED PERSON, UNLESS IT SO SIGNED AFTER THE DEATH HAS OCCURRED, AND FOR THE PURPOSE OF ASCERTAINING THE CAUSE OF DEATH. WITH RESPECT TO BODIES WHICH ARE UNCLAIMED AND REQUIRED TO BE BURIED AT PUBLIC EXPENSE, YOUR ATTENTION IS INVITED TO 63 O.S. 91 [63-91]. SEE OPINION NO. OCTOBER 23, 1940 — BURKE AND OPINION NO. OCTOBER 8, 1936 — PIERCE, THESE STATUTES ARE STILL IN EFFECT. CITE: 21 O.S. 1151 [21-1151], 21 O.S. 1154 [21-1154], 21 O.S. 93 [21-93], OPINION NO. OCTOBER 6, 1952 — LOWE, 21 O.S. 1158 [21-1158], 63 O.S. 91 [63-91], 63 O.S. 100 [63-100], 63 O.S. 93 [63-93] (RICHARD M. HUFF)